Citation Nr: 1312301	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to May 2001.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an January 2009 rating decision by the RO.  

In October 2012, during the course of the appeal, the Veteran had a video- conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a neck disorder which is, primarily, the result of an in service neck injury in May 2000.  He states that he has had chronic neck pain and swelling since that time and that he now has a diagnosis of chronic cervical spine strain.  Therefore, he maintains that service connection is warranted.  

In December 2008, the Veteran was examined by VA to determine the nature and etiology of an neck disorder found to be present.  He reported that in 2003, he had been seen at a local emergency room due to severe neck pain and muscle spasms.  That date is several years prior to records currently on file which reflect the Veteran's post-service treatment for cervical spine problems.  Therefore, the report of the 2003 report of an emergency room visit could well be relevant to the Veteran's appeal.  However, it has not yet been requested for association with the claims folder.  

In addition, during the December 2008 VA examination it was noted that X-rays showed no evidence of cervical disc disease which might occur with trauma.  Indeed, X-rays of the cervical spine revealed that the vertebral body heights and alignment had been maintained.  However, during chiropractic treatment by Brandon Taylor, D.C. in August 2008, X-rays had shown mild narrowing of the weight-bearing disc spaces at C7-T1.  In view of these disparate findings several months apart, additional examination is warranted to determine whether the Veteran does have evidence of cervical disc disease, and if so, whether it is related to the May 2000 neck injury in service.  

As the case must be remanded for the foregoing reasons, the Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:  

1.  Request that the Veteran provide the name and address of the emergency room where he was seen for neck pain and muscle spasms in 2003.  Then, obtain the report of that emergency room visit.  

2.  Make arrangements to obtain the Veteran's treatment records from the Durham VA treatment facility, dated from May 2001 to June 2004 and from September 2009 forward.

3.  When the above has been completed, schedule the Veteran for VA orthopedic examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed. 

All necessary tests, including x-rays if indicated, should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should identify all current cervical spine disorders found to be present.  The examiner should specifically determine whether or not the Veteran has degenerative disc disease.  In so doing, the examiner should consider the diagnosis of degenerative disc disease at C7 and T1 with associated facet irritation by Brandon Taylor, D.C. in August 2008, with X-rays showing mild narrowing of the weight-bearing disc spaces at C7-T1.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% probability or greater) that any current cervical spine disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the May 2000 cervical spine injury.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

5.  Finally, readjudicate the Veteran's claim on appeal.  If the full benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

